DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/25/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,363,197.
 	 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	Note the following similarities between the instant application claims and the patent claims. 
Instant Application No. 17/837,013
US Patent 11,363,197
Claim 1

A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 








stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 





generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1

A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of an image capture device for a capture duration during which the image capture device captures images having an optical field of view, the observed trajectory reflecting positions of the image capture device at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilize the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory; 

determine orientations of capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the image capture device, the capture field of view defining a punch-out of the images to generate video content; and generate the video content based on the punch-out of the images within the capture field of view.


Claim 2

The system of claim 1, wherein the stabilization of the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes use of a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device.  

Part of claim 1, lines 15-20

“…stabilize the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory…” 

Claim 3
The system of claim 2, wherein: 
the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration.  


Part of claim 1, lines 9-14 and lines 15-20
“… the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration…”

“…the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory…”


Claim 4

The system of claim 1, wherein the generation of the stabilized video based on the images and the stabilized trajectory of the image capture device includes: determination of punch-outs of the images based on the stabilized trajectory of the image capture device; and generation of the stabilized video to include the punch-outs of the images.  

Part of claim 1, lines 21-28

“…determine orientations of capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the image capture device, the capture field of view defining a punch-out of the images to generate video content; and generate the video content based on the punch-out of the images within the capture field of view…”

Claim 5

The system of claim 4, wherein the positions of the image capture device include rotational positions of the image capture device, and at least some of stabilized trajectory of the image capture device is rotationally offset from the trajectory of the image capture device.  


Claim 4

The system of claim 1, wherein the positions of the image capture device include rotational positions of the image capture device, and at least some of capture trajectory is rotationally offset from the observed trajectory.
Claim 6
The system of claim 5, wherein the trajectory of the image capture device is stabilized to generate a path that minimizes a combination of a time derivative and a second time derivative of rotational positions of the image capture device while respecting a set of constraints.  

Claim 5

The system of claim 1, wherein the capture trajectory is determined to include a path that minimizes a combination of a time derivative and a second time derivative of rotational positions of the image capture device while respecting a set of constraints.
Claim 7

The system of claim 6, wherein the set of constraints includes a margin constraint, the margin constraint providing a limitation on deviation of the stabilized trajectory of the image capture device from the trajectory of the image capture device.  

Claim 6

The system of claim 5, wherein the set of constraints includes a margin constraint, the margin constraint providing a limitation on deviation of the capture trajectory from the observed trajectory, the margin constraint determined based on a difference between the optical field of view and the capture field of view.
Claim 8
The system of claim 6, wherein the set of constraints includes a target constraint, the target constraint requiring a target in the images to be within the punch-out of the images.  

Claim 7
The system of claim 5, wherein the set of constraints includes a target constraint, the target constraint requiring a target in the images to be within the punch- out of the images, the target constraint determined based on positions of the target in the images.
Claim 9
The system of claim 1, wherein the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device.  

Claim 8
The system of claim 1, wherein the images are stored in a buffer during the capture trajectory determination such that individual ones of the images corresponding to a portion of the capture trajectory are stored in the buffer during the determination of the portion of the capture trajectory using the lookahead of the observed trajectory.
Claim 10

A method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising: 

obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 









stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 








generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 11

A method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising: 

determining, by the one or more processors, an observed trajectory of an image capture device for a capture duration during which the image capture device captures images having an optical field of view, the observed trajectory reflecting positions of the image capture device at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilizing, by the one or more processors, the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory; 

determining, by the one or more processors, orientations of capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the image capture device, the capture field of view defining a punch-out of the images to generate video content; and generating, by the one or more processors, the video content based on the punch-out of the images within the capture field of view.
Claim 11
The method of claim 10, wherein stabilizing the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device.  



Part of claim 11, lines 15-21

“…stabilizing, by the one or more processors, the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory…”
Claim 12
The method of claim 11, wherein: the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration.  


Part of claim 11, lines 10-14 and lines 15-21

“…the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration…”

“…stabilizing, by the one or more processors, the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory…”
Claim 13
The method of claim 10, wherein generating the stabilized video based on the images and the stabilized trajectory of the image capture device includes: determining punch-outs of the images based on the stabilized trajectory of the image capture device; and generating the stabilized video to include the punch-outs of the images.  

Part of claim 11, lines 22-30
“…determining, by the one or more processors, orientations of capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the image capture device, the capture field of view defining a punch-out of the images to generate video content; and generating, by the one or more processors, the video content based on the punch-out of the images within the capture field of view…”
Claim 14
The method of claim 13, wherein the positions of the image capture device include rotational positions of the image capture device, and at least some of stabilized trajectory of the image capture device is rotationally offset from the trajectory of the image capture device.  


Claim 14
The method of claim 11, wherein the positions of the image capture device include rotational positions of the image capture device, and at least some of capture trajectory is rotationally offset from the observed trajectory.

Claim 15
The method of claim 14, wherein the trajectory of the image capture device is stabilized to generate a path that minimizes a combination of a time derivative and a second time derivative of rotational positions of the image capture device while respecting a set of constraints.  

Claim 15
The method of claim 11, wherein the capture trajectory is determined to include a path that minimizes a combination of a time derivative and a second time derivative of rotational positions of the image capture device while respecting a set of constraints.
Claim 16
The method of claim 15, wherein the set of constraints includes a margin constraint, the margin constraint providing a limitation on deviation of the stabilized trajectory of the image capture device from the trajectory of the image capture device.  

Claim 16
The method of claim 15, wherein the set of constraints includes a margin constraint, the margin constraint providing a limitation on deviation of the capture trajectory from the observed trajectory, the margin constraint determined based on a difference between the optical field of view and the capture field of view.
Claim 17
The method of claim 16, wherein the set of constraints includes a target constraint, the target constraint requiring a target in the images to be within the punch- out of the images.  

Claim 17
The method of claim 15, wherein the set of constraints includes a target constraint, the target constraint requiring a target in the images to be within the punch-out of the images, the target constraint determined based on positions of the target in the images.
Claim 18
The method of claim 10, wherein the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device.  

Claim 18
The method of claim 11, wherein the images are stored in a buffer during the capture trajectory determination such that individual ones of the images corresponding to a portion of the capture trajectory are stored in the buffer during the determination of the portion of the capture trajectory using the lookahead of the observed trajectory.
Claim 19
A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 



stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration; and 

generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1
A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of an image capture device for a capture duration during which the image capture device captures images having an optical field of view, the observed trajectory reflecting positions of the image capture device at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilize the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory; 


determine orientations of capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the image capture device, the capture field of view defining a punch-out of the images to generate video content; and generate the video content based on the punch-out of the images within the capture field of view.
Claim 20
 The system of claim 19, wherein: the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device; and 



the generation of the stabilized video based on the images and the stabilized trajectory of the image capture device includes: determination of punch-outs of the images based on the stabilized trajectory of the image capture device; and generation of the stabilized video to include the punch-outs of the images.  

Claim 8
The system of claim 1, wherein the images are stored in a buffer during the capture trajectory determination such that individual ones of the images corresponding to a portion of the capture trajectory are stored in the buffer during the determination of the portion of the capture trajectory using the lookahead of the observed trajectory.

Part of claim 1, lines 21-28

“…determine orientations of capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the image capture device, the capture field of view defining a punch-out of the images to generate video content; and generate the video content based on the punch-out of the images within the capture field of view…”




5. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,341,564. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	 For example, note the following similarities between the instant application claims and the patent claims. 
Instant Application No. 17/837,013
US Patent 10,341,564
Claim 1

A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

























obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 







stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 























generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1

An image capture device that stabilizes videos, the image capture device comprising: a housing; an optical element carried by the housing and configured to guide light within an optical field of view to an image sensor, the optical field of view being greater than a capture field of view for generating video content; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes positions of the housing at different moments within the capture duration, the characterized positions of the housing including rotational positions of the housing, the position information being conveyed by the position output signal of the position sensor independent of the image information; and 

one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 


determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of the capture field of view are determined, the look head of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes in the positions of the housing than the observed trajectory; 

determine the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing, the capture field of view including a smaller field of view within the optical field of view; and 

generate the video content based on a punch-out of visual content of the images within the capture field of view.
Claim 10

A method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising: 






















obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 








stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 
























generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device.  


Claim 11

A method for stabilizing videos, the method performed by an image capture device including a housing and one or more processors, the housing carrying an optical element, an image sensor, and a position sensor, the optical element configured to guide light within an optical field of view to the image sensor, the optical field of view being greater than a capture field of view for generating video content, the method comprising: generating, by the image sensor, an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; generating, by the position sensor, a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes positions of the housing at different moments within the capture duration, the characterized positions of the housing including rotational positions of the housing, the position information being conveyed by the position output signal of the position sensor independent of the image information; 

determining, by the one or more processors, an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 


determining, by the one or more processors, a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of the capture field of view are determined, the look head of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes in the positions of the housing than the observed trajectory; 

determining, by the one or more processors, the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing, the capture field of view including a smaller field of view within the optical field of view; and 

generating, by the one or more processors, the video content based on a punch-out of visual content of the images within the capture field of view.
Claim 19
A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 

























obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration; and 













generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1
An image capture device that stabilizes videos, the image capture device comprising: a housing; an optical element carried by the housing and configured to guide light within an optical field of view to an image sensor, the optical field of view
being greater than a capture field of view for generating video content; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes positions of the housing at different moments within the capture duration, the characterized positions of the housing including rotational positions of the housing, the position information being conveyed by the position output signal of the position sensor independent of the image information; and 

one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of the capture field of view are determined, the look head of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes in the positions of the housing than the observed trajectory; 

determine the orientations of the capture field of view for the images with respect to the optical
field of view of the images based on the capture trajectory of the housing, the capture field of view including a smaller field of view within the optical field of view; and 

generate the video content based on a punch-out of visual content of the images within the capture field of view.



6. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,587,808. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	 For example, note the following similarities between the instant application claims and the patent claims. 
Instant Application No. 17/837,013
US Patent 10,587,808
Claim 1

A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 
















obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 


stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 
























generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  
Claim 1

An image capture device that stabilizes videos, the image capture device comprising: a housing; an optical element carried by the housing and configured to guide light to an image sensor; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with a field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes rotational positions of the housing at different moments within the capture duration; and one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the rotational positions of the housing at the different moments within the capture duration; 


determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of a capture field of view with respect to the field of view of the images are determined, the look head of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to a first moment within the capture duration is determined based on a portion of the observed trajectory corresponding to a second moment subsequent to the first moment within the capture duration, wherein the capture trajectory is determined to include a path that minimizes a combination of rotational velocity and rotational acceleration of the housing, the combination of the rotational velocity and the rotational acceleration of the housing weighing the rotational velocity and the rotational acceleration equally or differently; determine the orientations of the capture field of view with respect to the field of view of the images based on the capture trajectory of the housing; and 

generate stabilized video content based on a punch-out of visual content of the images within the capture field of view.


Claim 10

A method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising: 















obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 



stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 
























generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device.  



Claim 11

A method for stabilizing videos, the method performed by an image capture device including a housing and one or more processors, the housing carrying an optical element, an image sensor, and a position sensor, the optical element configured to guide light to the image sensor, the method comprising: generating, by the image sensor, an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with a field of view; generating, by the position sensor, a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes rotational positions of the housing at different moments within the capture duration; 

determining, by the one or more processors, an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the rotational positions of the housing at the different moments within the capture duration; 


determining, by the one or more processors, a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of a capture field of view with respect to the field of view of the images are determined, the look head of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to a first moment within the capture duration is determined based on a portion of the observed trajectory corresponding to a second moment subsequent to the first moment within the capture duration, wherein the capture trajectory is determined to include a path that minimizes a combination of rotational velocity and rotational acceleration of the housing, the combination of the rotational velocity and the rotational acceleration of the housing weighing the rotational velocity and the rotational acceleration equally or differently; determining, by the one or more processors, the orientations of the capture field of view with respect to the field of view of the images based on the capture trajectory of the housing; and 

generating, by the one or more processors, stabilized video content based on a punch-out of visual content of the images within the capture field of view.

Claim 19
A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 
















obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration; and 














generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1
An image capture device that stabilizes videos, the image capture device comprising: a housing; an optical element carried by the housing and configured to guide light to an image sensor; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with a field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes rotational positions of the housing at different moments within the capture duration; and one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the rotational positions of the housing at the different moments within the capture duration; 





determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of a capture field of view with respect to the field of view of the images are determined, the look head of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to a first moment within the capture duration is determined based on a portion of the observed trajectory corresponding to a second moment subsequent to the first moment within the capture duration, wherein the capture trajectory is determined to include a path that minimizes a combination of rotational velocity and rotational acceleration of the housing, the combination of the rotational velocity and the rotational acceleration of the housing weighing the rotational velocity and the rotational acceleration equally or differently; determine the orientations of the capture field of view with respect to the field of view of the images based on the capture trajectory of the housing; and 

generate stabilized video content based on a punch-out of visual content of the images within the capture field of view.



7. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,574,894. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	 For example, note the following similarities between the instant application claims and the patent claims. 
Instant Application No. 17/837,013
US Patent 10,574,894
Claim 1

A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 






















obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 







stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 




























generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  






Claim 1

A system that stabilizes videos, the system comprising: a housing of an image capture device; an optical element carried by the housing and configured to guide light within an optical field of view to an image sensor, the optical field of view being greater than a capture field of view for generating video content; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; and 

one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 


determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes than the observed trajectory, wherein the capture trajectory is determined to include a path that minimizes a combination of rotational velocity and rotational acceleration of the housing, the combination of the rotational velocity and the rotational acceleration of the housing weighing the rotational velocity and the rotational acceleration equally or differently; 
determine the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing; and 


generate the video content based on a punch-out of visual content of the images within the capture field of view, wherein use of the visual content of the images within the capture field of view to generate the video content provides stabilization that creates a more stable view than use of entire visual content of the images.
Claim 10

A method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising: 




















obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 








stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 





























generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device.  





Claim 11

A method for stabilizing videos, the method performed by an image capture device including a housing and one or more processors, the housing carrying an optical element, an image sensor, and a position sensor, the optical element configured to guide light within an optical field of view to the image sensor, the optical field of view being greater than a capture field of view for generating video content, the method comprising: generating, by the image sensor, an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; generating, by the position sensor, a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; 

determining, by the one or more processors, an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 


determining, by the one or more processors, a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes than the observed trajectory, wherein the capture trajectory is determined to include a path that minimizes a combination of rotational velocity and rotational acceleration of the housing, the combination of the rotational velocity and the rotational acceleration of the housing weighing the rotational velocity and the rotational acceleration equally or differently; 
determining, by the one or more processors, the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing; and 


generating, by the one or more processors, the video content based on a punch-out of visual content of the images within the capture field of view, wherein use of the visual content of the images within the capture field of view to generate the video content provides stabilization that creates a more stable view than use of entire visual content of the images.


Claim 19
A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 





















obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration; and 

















generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1
A system that stabilizes videos, the system comprising: a housing of an image capture device; an optical element carried by the housing and configured to guide light within an optical field of view to an image sensor, the optical field of view being greater than a capture field of view for generating video content; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; and one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory reflecting actual and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes than the observed trajectory, wherein the capture trajectory is determined to include a path that minimizes a combination of rotational velocity and rotational acceleration of the housing, the combination of the rotational velocity and the rotational acceleration of the housing weighing the rotational velocity and the rotational acceleration equally or differently; determine the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing; and 

generate the video content based on a punch-out of visual content of the images within the capture field of view, wherein use of the visual content of the images within the capture field of view to generate the video content provides stabilization that creates a more stable view than use of entire visual content of the images


 	 
8. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,824. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	 For example, note the following similarities between the instant application claims and the patent claims. 
Instant Application No. 17/837,013
US Patent 11,025,824
Claim 1

A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 























obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 







stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 











































generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  





Claim 1

A system that stabilizes videos, the system comprising: a housing of an image capture device; an optical element carried by the housing and configured to guide light within an optical field of view to an image sensor, the optical field of view being greater than a capture field of view for generating video content; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; and 


one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 


determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory including the observed trajectory stabilized over the capture duration, the capture trajectory reflecting actual positions and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, at least some of the virtual positions of the housing rotationally offset from the actual positions of the housing, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes than the observed trajectory, wherein: the capture trajectory is determined to include a path that minimizes a combination of a time derivative and a second time derivative of the rotational positions of the housing while respecting a set of constraints, the combination of the time derivative and the second time derivative of the rotational positions of the housing weighing the time derivative and the second time derivative equally or differently; and the capture trajectory of the housing is determined to minimize inter-frame motion while preserving intra-frame motion, wherein the intra-frame motion is preserved based on intra-frame motion of the housing during frame exposure such that the capture trajectory follows the intra-frame motion; 
determine the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing, the capture field of view defining a size and/or a shape of a punch-out of visual content of the images to generate the video content; and 

generate the video content based on the punch-out of the visual content of the images within the capture field of view, wherein use of the visual content of the images within the capture field of view to generate the video content provides stabilization that creates a more stable view than use of entire visual content of the images.
Claim 10

A method for stabilizing videos, the method performed by a computing system including one or more processors, the method comprising: 






















obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device; 








stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device; and 











































generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device.  






Claim 11

A method for stabilizing videos, the method performed by an image capture device including a housing and one or more processors, the housing carrying an optical element, an image sensor, and a position sensor, the optical element configured to guide light within an optical field of view to the image sensor, the optical field of view being greater than a capture field of view for generating video content, the method comprising: generating, by the image sensor, an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; generating, by the position sensor, a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; 



determining, by the one or more processors, an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 


determining, by the one or more processors, a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory including the observed trajectory stabilized over the capture duration, the capture trajectory reflecting actual positions and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, at least some of the virtual positions of the housing rotationally offset from the actual positions of the housing, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes than the observed trajectory, wherein: the capture trajectory is determined to include a path that minimizes a combination of a time derivative and a second time derivative of the rotational positions of the housing while respecting a set of constraints, the combination of the time derivative and the second time derivative of the rotational positions of the housing weighing the time derivative and the second time derivative equally or differently; and the capture trajectory of the housing is determined to minimize inter-frame motion while preserving intra-frame motion, wherein the intra-frame motion is preserved based on intra-frame motion of the housing during frame exposure such that the capture trajectory follows the intra-frame motion; 
determining, by the one or more processors, the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing, the capture field of view defining a size and/or a shape of a punch-out of visual content of the images to generate the video content; and 

generating, by the one or more processors, the video content based on the punch-out of the visual content of the images within the capture field of view, wherein use of the visual content of the images within the capture field of view to generate the video content provides stabilization that creates a more stable view than use of entire visual content of the images.

Claim 19
A system for stabilizing videos, the system comprising: one or more physical processors configured by machine-readable instructions to: 























obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration; and 

































generate a stabilized video based on the images and the stabilized trajectory of the image capture device.  

Claim 1
A system that stabilizes videos, the system comprising: a housing of an image capture device; an optical element carried by the housing and configured to guide light within an optical field of view to an image sensor, the optical field of view being greater than a capture field of view for generating video content; the image sensor carried by the housing and configured to generate an image output signal based on light that becomes incident thereon during a capture duration, the image output signal conveying image information that defines images with the optical field of view; a position sensor carried by the housing and configured to generate a position output signal based on positions of the housing during the capture duration, the position output signal conveying position information that characterizes the positions of the housing at different moments within the capture duration, the positions of the housing including rotational positions of the housing; and 


one or more physical processors configured by machine-readable instructions to: 

determine an observed trajectory of the housing during the capture duration based on the position information, the observed trajectory reflecting the positions of the housing at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; 

determine a capture trajectory of the housing based on a look ahead of the observed trajectory, the capture trajectory including the observed trajectory stabilized over the capture duration, the capture trajectory reflecting actual positions and/or virtual positions of the housing from which orientations of the capture field of view with respect to the optical field of view of the images are determined, at least some of the virtual positions of the housing rotationally offset from the actual positions of the housing, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to determine a preceding portion of the capture trajectory such that a portion of the capture trajectory corresponding to the first portion of the observed trajectory, which corresponds to the first moment within the capture duration, is determined based on the second portion of the observed trajectory, which corresponds to the second moment within the capture duration, the capture trajectory having smoother changes than the observed trajectory, wherein: the capture trajectory is determined to include a path that minimizes a combination of a time derivative and a second time derivative of the rotational positions of the housing while respecting a set of constraints, the combination of the time derivative and the second time derivative of the rotational positions of the housing weighing the time derivative and the second time derivative equally or differently; and the capture trajectory of the housing is determined to minimize inter-frame motion while preserving intra-frame motion, wherein the intra-frame motion is preserved based on intra-frame motion of the housing during frame exposure such that the capture trajectory follows the intra-frame motion; 
determine the orientations of the capture field of view for the images with respect to the optical field of view of the images based on the capture trajectory of the housing, the capture field of view defining a size and/or a shape of a punch-out of visual content of the images to generate the video content; and 

generate the video content based on the punch-out of the visual content of the images within the capture field of view, wherein use of the visual content of the images within the capture field of view to generate the video content provides stabilization that creates a more stable view than use of entire visual content of the images.




Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 9-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US-PGPUB 2015/0256755). 
 	Regarding claim 1, Wu discloses a system for stabilizing videos (see fig. 4), the system comprising: 
 	one or more physical processors (Processor 1202; see paragraph 0052) configured by machine-readable instructions to: 
 	obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Capture consecutive video frames 402 and Access global motion estimates 404; see fig. 4 and paragraphs 0053-0054); 
 	stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044); and 
 	generate a stabilized video based on the images and the stabilized trajectory of the image capture device (Apply transformation matrices to warp the video frames 416; see figs. 4, 8 and paragraph 0060).

 	Regarding claim 2, Wu discloses everything claimed as applied above (see claim 1). In addition, Wu discloses the stabilization of the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes use of a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044).

 	Regarding claim 3, Wu discloses everything claimed as applied above (see claim 2). In addition, Wu discloses  the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and -39-GP2018025US1C6PATENT APPLICATIONAttorney Docket No. 46DG-026336the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044. See fig. 8 for the subsequent and preceding times).

 	Regarding claim 9, Wu discloses everything claimed as applied above (see claim 2). In addition, Wu discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (A set of consecutive frames are stored in a window buffer. If the current frame in the video stabilization process is frame i, then the buffered frames in the window can come from frames that are either temporally before ("look-ahead" window) or temporally after ("look-back" window) frame I; see paragraph 0038). 

 	Regarding claim 10, Wu discloses a method for stabilizing videos (see fig. 4), the method performed by a computing system including one or more processors (Processor 1202; see paragraph 0052), the method comprising: 
 	obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Capture consecutive video frames 402 and Access global motion estimates 404; see fig. 4 and paragraphs 0053-0054); 
 	stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044); and -41-GP2018025US1C6PATENT APPLICATION Attorney Docket No. 46DG-026336 
 	generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device (Apply transformation matrices to warp the video frames 416; see figs. 4, 8 and paragraph 0060).
 	Regarding claim 11, Wu discloses everything claimed as applied above (see claim 10). In addition, Wu discloses stabilizing the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044).

 	Regarding claim 12, Wu discloses everything claimed as applied above (see claim 11). In addition, Wu discloses the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044. See fig. 8 for the subsequent and preceding times).
 	Regarding claim 18, Wu discloses everything claimed as applied above (see claim 10). In addition, Wu discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (A set of consecutive frames are stored in a window buffer. If the current frame in the video stabilization process is frame i, then the buffered frames in the window can come from frames that are either temporally before ("look-ahead" window) or temporally after ("look-back" window) frame I; see paragraph 0038). 

 	Regarding claim 19, Wu discloses a system for stabilizing videos (see figs. 4, 12), the system comprising: 
 	one or more physical processors (Processor 1202; see paragraph 0052) configured by machine-readable instructions to: 
 	obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration (Capture consecutive video frames 402 and Access global motion estimates 404; see fig. 4 and paragraphs 0053-0054); 
	stabilize the trajectory of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image -44-GP2018025US1C6PATENT APPLICATION Attorney Docket No. 46DG-026336 capture device corresponding to the second moment subsequent to the first moment within the capture duration (Apply Kalman filtering 408; see fig. 4 and paragraph 0056. Kalman filter consists of "predict" and "correct" stages. In the predict stage, the filter projects estimation statistics from past-filtered samples to obtain an a priori estimate for the current sample of frames: the state ahead is projected, and the error covariance ahead is projected; see paragraph 0044 and fig. 8); and 
 	generate a stabilized video based on the images and the stabilized trajectory of the image capture device (Apply transformation matrices to warp the video frames 416; see figs. 4, 8 and paragraph 0060).

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Beysserie et al. (US Patent 9,787,902). 
 	Regarding claim 1, Beysserie discloses a system for stabilizing videos (Electronic device 1000; see fig. 10 and col. 21, line 58 to col. 22, line 40), the system comprising: 
 	one or more physical processors (Processor 1005; see fig. 10 and col. 22, lines 6-40) configured by machine-readable instructions to: 
 	obtain images captured by an image capture device during a capture duration (Past frames 604; see figs. 6A, 6B, 6D), positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Video stabilization described herein monitors the motion data of each frame, adjusting a stabilization tuning value based on that motion data and the motion data of a specified number of "future" and "past" frames. Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55); 
 	stabilize the trajectory (Current frames 600; see figs. 6A-6D) of the image capture device based on a look ahead of the trajectory of the image capture device (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34); and 
 	generate a stabilized video based on the images and the stabilized trajectory of the image capture device (The higher the value of the video stabilization strength parameter, σ, the smoother the trajectory of the stabilized video sequence will be. Operation 100's ability to look into the "future" provides it with the ability to anticipate abrupt movements in the future and begin adjusting the strength value of images before the abruptness occurs so that visible jumps or glitches in the final video sequence may be reduced or eliminated; col. 12, lines 38-58 and figs. 7A-8. The visible frame of one or more of the captured video frames may be `pushed into` the overscan region by the stabilization algorithm, in order to account for motion of the device between the capture of the video frames.  If a user's hand shakes upwardly by the equivalent of ten pixels between the capture of two video frames, a video stabilization algorithm may move the visible frame of the second captured frame (i.e., what a user will see for the second frame in a resultant stabilized video sequence) downward by ten pixels, so that there is no noticeable movement of the camera in the stabilized video sequence between the two frames; see col. 2, lines 42-67).  

 	Regarding claim 2, Beysserie discloses everything claimed as applied above (see claim 1). In addition, Beysserie discloses the stabilization of the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes use of a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34).  

 	Regarding claim 3, Beysserie discloses everything claimed as applied above (see claim 2). In addition, Beysserie discloses the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34. The higher the value of the video stabilization strength parameter, σ, the smoother the trajectory of the stabilized video sequence will be. Operation 100's ability to look into the "future" provides it with the ability to anticipate abrupt movements in the future and begin adjusting the strength value of images before the abruptness occurs so that visible jumps or glitches in the final video sequence may be reduced or eliminated; col. 12, lines 38-58 and figs. 7A-8).

 	Regarding claim 4, Beysserie discloses everything claimed as applied above (see claim 1). In addition, Beysserie discloses the generation of the stabilized video based on the images and the stabilized trajectory of the image capture device includes: determination of punch-outs of the images based on the stabilized trajectory of the image capture device; and generation of the stabilized video to include the punch-outs of the images (The visible frame of one or more of the captured video frames may be `pushed into` the overscan region by the stabilization algorithm, in order to account for motion of the device between the capture of the video frames.  If a user's hand shakes upwardly by the equivalent of ten pixels between the capture of two video frames, a video stabilization algorithm may move the visible frame of the second captured frame (i.e., what a user will see for the second frame in a resultant stabilized video sequence) downward by ten pixels, so that there is no noticeable movement of the camera in the stabilized video sequence between the two frames; see col. 2, lines 42-67). 

 	Regarding claim 5, Beysserie discloses everything claimed as applied above (see claim 4). In addition, Beysserie discloses the positions of the image capture device include rotational positions of the image capture device, and at least some of stabilized trajectory of the image capture device is rotationally offset from the trajectory of the image capture device (Device sensors 1025: accelerometer and/or gyroscope; see fig. 10 and col. 21, lines 58-67. Each image has a capture time and motion data provided by one or more motion sensors such as gyroscopes or accelerometers; see col. 2, lines 19-27; col. 5, line 65-67; col. 6, lines 1-2. Video can be stabilized using gyroscope output against rotation; see col. 9, lines 12-34; col. 12, lines 65-67 and col. 21, lines 58-67).

 	Regarding claim 6, Beysserie discloses everything claimed as applied above (see claim 5). In addition, Beysserie discloses the trajectory of the image capture device is stabilized to generate a path that minimizes a combination of a time derivative and a second time derivative of rotational positions of the image capture device while respecting a set of constraints (Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55. Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50).

 	Regarding claim 7, Beysserie discloses everything claimed as applied above (see claim 6). In addition, Beysserie discloses the set of constraints includes a margin constraint, the margin constraint providing a limitation on deviation of the stabilized trajectory of the image capture device from the trajectory of the image capture device (Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55).

 	Regarding claim 8, Beysserie discloses everything claimed as applied above (see claim 6). In addition, Beysserie discloses the set of constraints includes a target constraint, the target constraint requiring a target in the images to be within the punch-out of the images (Frame 910 represents the stabilized version of video frame 905 that has been cropped to maintain the same POV with original unstabilized frame 900; see col. 20, lines 64-66). 

 	Regarding claim 9, Beysserie discloses everything claimed as applied above (see claim 1). In addition, Beysserie discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (Look-ahead buffer comprising a number of video input frames; see col. 4, lines 1-2. Buffer system; see col. 5, line 51 to col. 6, line 61; col. 8, lines 59-61 and col. 13, line 6 to col. 14, line 35).  

 	Regarding claim 10, Beysserie discloses a method for stabilizing videos (see figs. 1A-1D), the method performed by a computing system including one or more processors (Processor 1005; see fig. 10 and col. 22, lines 6-40), the method comprising: 
 	obtaining, by the computing system, images captured (Past frames 604; see figs. 6A, 6B, 6D) by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Video stabilization described herein monitors the motion data of each frame, adjusting a stabilization tuning value based on that motion data and the motion data of a specified number of "future" and "past" frames. Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55); 
 	stabilizing, by the computing system, the trajectory (Current frames 600; see figs. 6A-6D) of the image capture device based on a look ahead of the trajectory of the image capture device (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34); and 
 	generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device (The higher the value of the video stabilization strength parameter, σ, the smoother the trajectory of the stabilized video sequence will be. Operation 100's ability to look into the "future" provides it with the ability to anticipate abrupt movements in the future and begin adjusting the strength value of images before the abruptness occurs so that visible jumps or glitches in the final video sequence may be reduced or eliminated; col. 12, lines 38-58 and figs. 7A-8. The visible frame of one or more of the captured video frames may be `pushed into` the overscan region by the stabilization algorithm, in order to account for motion of the device between the capture of the video frames.  If a user's hand shakes upwardly by the equivalent of ten pixels between the capture of two video frames, a video stabilization algorithm may move the visible frame of the second captured frame (i.e., what a user will see for the second frame in a resultant stabilized video sequence) downward by ten pixels, so that there is no noticeable movement of the camera in the stabilized video sequence between the two frames; see col. 2, lines 42-67).    

 	Regarding claim 11, Beysserie discloses everything claimed as applied above (see claim 10). In addition, Beysserie discloses stabilizing the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34).  

   	Regarding claim 12, Beysserie discloses everything claimed as applied above (see claim 11). In addition, Beysserie discloses the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34. The higher the value of the video stabilization strength parameter, σ, the smoother the trajectory of the stabilized video sequence will be. Operation 100's ability to look into the "future" provides it with the ability to anticipate abrupt movements in the future and begin adjusting the strength value of images before the abruptness occurs so that visible jumps or glitches in the final video sequence may be reduced or eliminated; col. 12, lines 38-58 and figs. 7A-8).

 	Regarding claim 13, Beysserie discloses everything claimed as applied above (see claim 10). In addition, Beysserie discloses generating the stabilized video based on the images and the stabilized trajectory of the image capture device includes: determining punch-outs of the images based on the stabilized trajectory of the image capture device; and generating the stabilized video to include the punch-outs of the images (The visible frame of one or more of the captured video frames may be `pushed into` the overscan region by the stabilization algorithm, in order to account for motion of the device between the capture of the video frames.  If a user's hand shakes upwardly by the equivalent of ten pixels between the capture of two video frames, a video stabilization algorithm may move the visible frame of the second captured frame (i.e., what a user will see for the second frame in a resultant stabilized video sequence) downward by ten pixels, so that there is no noticeable movement of the camera in the stabilized video sequence between the two frames; see col. 2, lines 42-67). 

 	Regarding claim 14, Beysserie discloses everything claimed as applied above (see claim 13). In addition, Beysserie discloses the positions of the image capture device include rotational positions of the image capture device, and at least some of stabilized trajectory of the image capture device is rotationally offset from the trajectory of the image capture device (Device sensors 1025: accelerometer and/or gyroscope; see fig. 10 and col. 21, lines 58-67. Each image has a capture time and motion data provided by one or more motion sensors such as gyroscopes or accelerometers; see col. 2, lines 19-27; col. 5, line 65-67; col. 6, lines 1-2. Video can be stabilized using gyroscope output against rotation; see col. 9, lines 12-34; col. 12, lines 65-67 and col. 21, lines 58-67).
  
 	Regarding claim 15, Beysserie discloses everything claimed as applied above (see claim 14). In addition, Beysserie discloses the trajectory of the image capture device is stabilized to generate a path that minimizes a combination of a time derivative and a second time derivative of rotational positions of the image capture device while respecting a set of constraints (Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55. Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50).
  
 	Regarding claim 16, Beysserie discloses everything claimed as applied above (see claim 15). In addition, Beysserie discloses the set of constraints includes a margin constraint, the margin constraint providing a limitation on deviation of the stabilized trajectory of the image capture device from the trajectory of the image capture device (Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55).

 	Regarding claim 17, Beysserie discloses everything claimed as applied above (see claim 16). In addition, Beysserie discloses the set of constraints includes a target constraint, the target constraint requiring a target in the images to be within the punch- out of the images (Frame 910 represents the stabilized version of video frame 905 that has been cropped to maintain the same POV with original unstabilized frame 900; see col. 20, lines 64-66). 
  
 	Regarding claim 18, Beysserie discloses everything claimed as applied above (see claim 10). In addition, Beysserie discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (Look-ahead buffer comprising a number of video input frames; see col. 4, lines 1-2. Buffer system; see col. 5, line 51 to col. 6, line 61; col. 8, lines 59-61 and col. 13, line 6 to col. 14, line 35). 

 	Regarding claim 19, Beysserie discloses a system for stabilizing videos (Electronic device 1000; see fig. 10 and col. 21, line 58 to col. 22, line 40), the system comprising: 
 	one or more physical processors (Processor 1005; see fig. 10 and col. 22, lines 6-40) configured by machine-readable instructions to: 
 	obtain images (Past frames 604; see figs. 6A, 6B, 6D) captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device, the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration (Video stabilization described herein monitors the motion data of each frame, adjusting a stabilization tuning value based on that motion data and the motion data of a specified number of "future" and "past" frames. Video image stabilization takes into account specific stabilization constraints placed upon certain "selected" image frames in the incoming time-sequenced set of images; see col. 5, lines 14-50; from col. 14, line 63 to col. 15, lines 38; col 18, lines 31-55); 
 	stabilize the trajectory (Current frames 600; see figs. 6A-6D) of the image capture device based on a look ahead of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Intelligently and gradually steer the trajectory of the video stabilization towards specific selected future frames, so that desired stabilization constraints may be met in a resultant stabilized video sequence, without producing any jarring visual jumps when the selected image(s) are reached during the playback of the stabilized video sequence; col. 5, lines 43-50. For each current frame, video stabilization operation 100 may determine the stabilized motion trajectory based on past /future motion data, and may determine the correction (difference) that needs to be applied to the frame (e.g., based the frame's respective motion data) to make it equal the stabilized trajectory; see col. 9, lines 18-34); and 
 	generate a stabilized video based on the images and the stabilized trajectory of the image capture device (The higher the value of the video stabilization strength parameter, σ, the smoother the trajectory of the stabilized video sequence will be. Operation 100's ability to look into the "future" provides it with the ability to anticipate abrupt movements in the future and begin adjusting the strength value of images before the abruptness occurs so that visible jumps or glitches in the final video sequence may be reduced or eliminated; col. 12, lines 38-58 and figs. 7A-8. The visible frame of one or more of the captured video frames may be `pushed into` the overscan region by the stabilization algorithm, in order to account for motion of the device between the capture of the video frames.  If a user's hand shakes upwardly by the equivalent of ten pixels between the capture of two video frames, a video stabilization algorithm may move the visible frame of the second captured frame (i.e., what a user will see for the second frame in a resultant stabilized video sequence) downward by ten pixels, so that there is no noticeable movement of the camera in the stabilized video sequence between the two frames; see col. 2, lines 42-67).    

 	Regarding claim 20, Beysserie discloses everything claimed as applied above (see claim 19). In addition, Beysserie discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (Look-ahead buffer comprising a number of video input frames; see col. 4, lines 1-2. Buffer system; see col. 5, line 51 to col. 6, line 61; col. 8, lines 59-61 and col. 13, line 6 to col. 14, line 35); and the generation of the stabilized video based on the images and the stabilized trajectory of the image capture device includes: determination of punch-outs of the images based on the stabilized trajectory of the image capture device; and generation of the stabilized video to include the punch-outs of the images (The visible frame of one or more of the captured video frames may be `pushed into` the overscan region by the stabilization algorithm, in order to account for motion of the device between the capture of the video frames; see col. 2, lines 42-67. Frame 910 represents the stabilized version of video frame 905 that has been cropped to maintain the same POV with original unstabilized frame 900; see col. 20, lines 64-66). 
 
14. 	Claims 1-3, 9-12, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Cai et al. (US-PGPUB 2017/0230581). 
 	Regarding claim 1, Cai discloses a system for stabilizing videos (Video camera 102; see figs. 1B, 5 and paragraphs 0021, 0041), the system comprising: 
 	one or more physical processors (Processors 128, 130; see paragraph 0021) configured by machine-readable instructions to: 
 	obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Input frames 502 and global motion estimation 504; see fig. 5 and paragraph 0041); 
 	stabilize the trajectory of the image capture device based on a look ahead (Predicted trajectory; see paragraphs 0042, 0016, 0049) of the trajectory of the image capture device (Trajectory smoothing 506 and Trajectory Planning 508; see fig. 5 and paragraphs 0042-0043, 0045); and 
 	generate a stabilized video based on the images and the stabilized trajectory of the image capture device (The calculated jitter values are used to compensate the camera's shaky movement in a frame warping block 510 by applying the planned trajectory to the input video frames. The updated trajectory is then output into the frame warping 510 to produce the stabilized video frames 512; see paragraphs 0043, 0050, 0054-0058, 0060). 

Regarding claim 2, Cai discloses everything claimed as applied above (see claim 1). In addition, Cai discloses the stabilization of the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes use of a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device (The raw trajectory of the future frames 524 is supplied into the processing system. This trajectory is filtered 526 so that a future trajectory can be predicted 528. Based on the difference between the original trajectory from 522 and the filtered trajectory from 526, a clamping check 530 can be performed. The clamping check predicts whether there is an upcoming jitter-clamped frame. Once any jitter-clamped frames are detected, a smoothed trajectory may be planned to avoid any sudden jump when the clamped frame occurs. The trajectory planning may be updated for each frame to greatly reduce any trajectory discontinuity; see paragraph 0049).

Regarding claim 3, Cai discloses everything claimed as applied above (see claim 2). In addition, Cai discloses the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and -39-GP2018025US1C6PATENT APPLICATION Attorney Docket No. 46DG-026336 the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Using the new target anchor and the previous trajectory 534, the trajectory can be updated 536 to adapt to the detected clamping; see fig. 6 and paragraphs 0048-0050). 

Regarding claim 9, Cai discloses everything claimed as applied above (see claim 1). In addition, Cai discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (The frames are buffered so that present and future frames are available to the various processes; see paragraph 0054).

 	Regarding claim 10, Cai discloses a method for stabilizing videos (see figs. 5 and 7), the method performed by a computing system including one or more processors (Processors 128, 130; see paragraph 0021), the method comprising: 
 	obtaining, by the computing system, images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Input frames 502 and global motion estimation 504; see fig. 5 and paragraph 0041); 
 	stabilizing, by the computing system, the trajectory of the image capture device based on a look ahead (Predicted trajectory; see paragraphs 0042, 0016, 0049) of the trajectory of the image capture device (Trajectory smoothing 506 and Trajectory Planning 508; see fig. 5 and paragraphs 0042-0043, 0045); and -41-GP2018025US1C6PATENT APPLICATION 
 	Attorney Docket No. 46DG-026336 generating, by the computing system, a stabilized video based on the images and the stabilized trajectory of the image capture device (The calculated jitter values are used to compensate the camera's shaky movement in a frame warping block 510 by applying the planned trajectory to the input video frames. The updated trajectory is then output into the frame warping 510 to produce the stabilized video frames 512; see paragraphs 0043, 0050, 0054-0058, 0060). 

  Regarding claim 11, Cai discloses everything claimed as applied above (see claim 10). In addition, Cai discloses stabilizing the trajectory of the image capture device based on the look ahead of the trajectory of the image capture device includes using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device (The raw trajectory of the future frames 524 is supplied into the processing system. This trajectory is filtered 526 so that a future trajectory can be predicted 528. Based on the difference between the original trajectory from 522 and the filtered trajectory from 526, a clamping check 530 can be performed. The clamping check predicts whether there is an upcoming jitter-clamped frame. Once any jitter-clamped frames are detected, a smoothed trajectory may be planned to avoid any sudden jump when the clamped frame occurs. The trajectory planning may be updated for each frame to greatly reduce any trajectory discontinuity; see paragraph 0049).

 Regarding claim 12, Cai discloses everything claimed as applied above (see claim 11). In addition, Cai discloses the trajectory of the image capture device includes a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; and the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image capture device corresponding to the second moment subsequent to the first moment within the capture duration (Using the new target anchor and the previous trajectory 534, the trajectory can be updated 536 to adapt to the detected clamping; see fig. 6 and paragraphs 0048-0050). 

 	Regarding claim 18, Cai discloses everything claimed as applied above (see claim 10). In addition, Cai discloses the images are stored in a buffer during the stabilization of the trajectory of the image capture device such that individual ones of the images corresponding to a portion of the trajectory of the image capture device are stored in the buffer during the stabilization of the portion of the trajectory of the image capture device based on the lookahead of the trajectory of the image capture device (The frames are buffered so that present and future frames are available to the various processes; see paragraph 0054).

 	Regarding claim 19, Cai discloses a system for stabilizing videos (Video camera 102; see figs. 1B, 5 and paragraphs 0021, 0041), the system comprising: 
 	one or more physical processors (Processors 128, 130; see paragraph 0021) configured by machine-readable instructions to: 
 	obtain images captured by an image capture device during a capture duration, positions of the image capture device during the capture duration reflected within a trajectory of the image capture device (Input frames 502 and global motion estimation 504; see fig. 5 and paragraph 0041), the trajectory of the image capture device including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration (The frames are buffered so that present and future frames are available to the various processes; see paragraph 0054);
 	 stabilize the trajectory of the image capture device based on a look ahead (Predicted trajectory; see paragraphs 0042, 0016, 0049) of the trajectory of the image capture device by using a subsequent portion of the trajectory of the image capture device to stabilize a preceding portion of the trajectory of the image capture device, wherein the first portion of the trajectory of the image capture device corresponding to the first moment within the capture duration is stabilized based on the second portion of the trajectory of the image -44-GP2018025US1C6PATENT APPLICATIONcapture device corresponding to the second moment subsequent to the first moment within the capture duration (Trajectory smoothing 506 and Trajectory Planning 508; see fig. 5 and paragraphs 0042-0043, 0045. The raw trajectory of the future frames 524 is supplied into the processing system. This trajectory is filtered 526 so that a future trajectory can be predicted 528. Based on the difference between the original trajectory from 522 and the filtered trajectory from 526, a clamping check 530 can be performed. The clamping check predicts whether there is an upcoming jitter-clamped frame. Once any jitter-clamped frames are detected, a smoothed trajectory may be planned to avoid any sudden jump when the clamped frame occurs. The trajectory planning may be updated for each frame to greatly reduce any trajectory discontinuity; see paragraph 0049); and 
 	generate a stabilized video based on the images and the stabilized trajectory of the image capture device (The calculated jitter values are used to compensate the camera's shaky movement in a frame warping block 510 by applying the planned trajectory to the input video frames. The updated trajectory is then output into the frame warping 510 to produce the stabilized video frames 512; see paragraphs 0043, 0050, 0054-0058, 0060). 


Contact Information
15.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/06/2022